DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-12, 14-23, and 25-33 are pending (claim set as filed on 03/08/2022).
Applicant’s election with traverse of Group II directed to the composition is again acknowledged. The method claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, composition claims 12, 14-23, and 25-33 are presented for examination.

Priority
	This application filed on 11/21/2018 has a provisional application no. 62/589,552 filed on 11/21/2017. Therefore, the effective filing date of the application is 11/21/2017.
	
Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14-20, 23, 25-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (WO 2014/140524 A1) in view of Yu (WO 2003/086291 A2), Watson (US 2007/0248555 A1), Gupta (US 2006/0110415 A1), and Bonnet (US 2015/0283055 A1) - all references were previously cited of record.
Karlsson’s general disclosure relates to pharmaceutical compositions that are useful in topical application for the treatment of fungal nail infections, in particular onychomycosis (see abstract & page 1, lines 4-5).
Regarding base claims 12 and 23, Karlsson teaches a method for therapeutic treatment of a dermatological condition comprising topically applying to an affected area a therapeutically effective amount of a formulation comprising (% w/w) at least 20% alpha hydroxy acid (AHA) and up to 35% of a urea derivative (see page 3, lines 17-28, & pages 4-5, lines 33-10, & claim 6). 
Regarding claims 14-15 and 23 pertaining to the urea, Karlsson teaches the urea-based components are in the range of about 1 % to about 35% (see page 5, lines 19-27).
Regarding claim 16 pertaining to the pH, Karlsson teaches the final pH of formulations are preferably in the range of about 2 to about 6 (see page 3, lines 31-37, & claim 10).
Regarding claims 18-20 and 30-32, Karlsson teaches the urea-based compound may act in part as a keratolytic agent and optionally comprise sulfur-containing amino acids (see page 8, lines 10-14).
However, Karlsson does not particularly teach an embodiment that specifies: wherein the AHA is glycolic acid or potassium hydroxide or hydrolyzed sodium hyaluronate (claims 12, 14, and 23’s limitations).
Yu’s general disclosure relates to compositions, methods of making the compositions, and methods of treating cosmetic and dermatological disorders with a composition that includes a molecular complex between urea and a functional substance (see abstract & ¶ [0001]). Yu teaches a topical composition comprising a molecular complex formed between urea and a functional substance comprising at least one hydroxyl group and one carboxyl group; wherein the functional substance include alpha hydroxyacids  (see ¶ [0015], [0038]-[0042], & claim 1). 
Regarding claims 12, 14, and 23’s limitations pertaining to AHA glycolic acid, Yu teaches wherein the hydroxyacid is glycolic acid and has a concentration of from about 2-15% (see ¶ [0070], & claims 3-4 and 11-13).
Regarding claims 14-15, Yu teaches wherein the concentration of urea is within the range of from about 15 to about 40% by weight, based on the total weight of the composition (see ¶ [0024], claims 7-10). 
Regarding claim 17, Yu teaches that some hydroxyacids and all polyhydroxy acids and lactones have been found to be antioxidants and can prevent air oxidation of urea composition (see ¶ [0026]-[0027]).
Regarding claim 18, Yu discloses urea at 20% concentration also has been used as a keratolytic agent (see ¶ [0002]). 
Regarding claim 23 pertaining to the formulation, Yu teaches the composition is in the form of a solution, gel, lotion, cream, ointment, shampoo, spray (see ¶ [0062], claim 18). 
Regarding claim 25, Yu discloses urea at concentrations of about 2 to 20% in creams and lotions as a humectant (see ¶ [0003]-[0004]).
Regarding potassium hydroxide, Watson teaches a pH balancer selected as potassium hydroxide or sodium hydroxide; moisturizer selected from capric triglyceride; antioxidants selected from vitamin E; emulisifier selected from glyceryl stearate; xanthum gum; preservatives selected from phenoxyethanol  (see ¶ [0027]-[0036], claim 1, & Examples 1-3).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage and employ the ingredients of: (i) glycolic acid such as taught by Yu and (ii) potassium hydroxide such as taught by Watson in the composition of Karlsson. Firstly, the ordinary artisan would have been motivated to use glycolic acid is because Yu prefers and specifies glycolic acid’s usage as the alpha hydroxyl acid. Therefore, the use of glycolic acid is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness (MPEP 2141 (III): Exemplary rationales). Secondly, it would have been further obvious to employ or substitute potassium hydroxide such as taught by Watson as the pH balancer in the composition of Karlsson because Karlsson uses sodium hydroxide as a pH balancer/adjuster/buffer and Watson establishes that sodium hydroxide and potassium hydroxide as equivalents (or the instant specification at ¶ [0083]). Hence, they would be deemed a (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary rationales). As a whole, the primary reference of Karlsson desires that “the pH of the final formulation may need to be raised to comply with regulatory requirements … Final pHs of formulations are preferably in the range of about 2 to about 6 (e.g. about 3.5 to about 5, e.g. to about 4.5)” (see Karlsson at page 3, lines 31-37) which falls within the claimed pH range of instant claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05(I)). The ordinary artisan would have had a reasonable expectation of success because both Karlsson and Yu are directed to topical compositions comprising urea and alpha hydroxyl acid (AHA) and all of the references are in the same field of endeavor related to pharmaceutical compositions for the treatment of dermatological disorders. 
Furthermore, it would have been thirdly or further obvious to add or employ the additional ingredients of, for example, humectants/emollients because Gupta teaches humectants which acts as hygroscopic agents to increase amount of water absorbed and includes sodium hyaluronate (see Gupta at ¶ [0066]); cetearyl alcohol, glyceryl stearate, PEG-100, (see ¶ [0095], [0109]); waxes include squalene, dimethicone, (see Gupta at ¶ [0067], [0069], Examples). The compositions can additionally contain emollients, humectants, and moisturizing agents (see ¶ [0033] (claims 17, 25-26)). Gupta teaches anti-inflammatory ingredients or compositions can be selected from Green Tea Extract (Camellia sinensis, claim 28 pertaining to antioxidants), Polyphenols (see Gupta at ¶ [0104], claim 15). 
Regarding the limitation of hydrolyzed sodium hyaluronate, Bonnet discloses “The hyaluronic acid salts and derivatives that may be used in the context of the present invention are cosmetically and/or pharmaceutically acceptable salts or derivatives, preferably dermatologically acceptable. Advantageously, the hyaluronic acid salts are selected from hydrolyzed calcium hyaluronate, hydrolyzed sodium hyaluronate, calcium hyaluronate, potassium hyaluronate, sodium hyaluronate, sulfated sodium hyaluronate and mixtures thereof” (see Bonnet at ¶ [0080]). Thus, it would have been deemed (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success because hydrolyzed sodium hyaluronate is from a finite list of six salt forms of sodium hyaluronate as disclosed by Bonnet. Accordingly, it is predictable use of known prior art elements as sodium hyaluronate and its salt forms thereof are for promoting water absorption properties.
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based components and diol components (or organic acid components)” (see Karlsson at page 8, lines 6-8). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
	 
Claims 21-22, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Yu and Watson and Gupta and Bonnet as applied to claims 12, 14-20, 23, 25-26, 28, and 30-32, and in further view of Mausner (US Patent no. 5,571,503), and/or Jones (US 2007/0003486 A1) - all references were previously cited of record.
	The combined teachings of Karlsson, Yu, Watson, Gupta, and Bonnet herein referred to as modified-Karlsson, is taught above as it pertains to a topical formulation comprising glycolic acid, urea, potassium hydroxide, and hydrolyzed sodium hyaluronate.
However, modified-Karlsson does not teach the other limitations or ingredients as set forth by dependent claims 21-22, 26-29, and 33.
Mausner teaches lipid-soluble component can comprise from 1 to 20 ingredients, each ingredient being selected from the group consisting of cetearyl glucoside; squalane; dimethicone; cetyl alcohol; glyceryl stearate; PEG-100 stearate; caprylic/capric triglyceride; (see col. 2, lines 45-65). 
Jones teaches debriding agents comprising proteolytic enzymes (see ¶ [0012]-[0015]).
It would have been obvious to one of ordinary skill in the art to envisage and employ the pharmaceutical excipients/ingredients such as taught by the tertiary references for the topical composition of modified-Karlsson. To the ordinary artisan, the claimed pharmaceutical excipients/ingredients are considered to be individually well-known, routine, and conventionally used in the pharmaceutical arts. Thus, its usage is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness; or (b) a simple substitution (MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success as all of the references are in the same field of endeavor directed to topical pharmaceutical formulations.
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based components and diol components (or organic acid components)” (see Karlsson at page 8, lines 6-8). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 03/08/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 

In response to Applicant’s argument (addressing page 8 of the remarks) that “There is no motivation in the prior art of record to teach or suggest 10.75% - 30% potassium hydroxide as recited in the independent claims because Karlsson teaches that the aqueous base is included in about 2% to about 5%, which is outside the claimed range”, this argument is not persuasive because, as stated in the prior office action, it is maintained that the adjustments of particular conventional working conditions (e.g., concentrations of ingredients) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based components and diol components (or organic acid components)” (see Karlsson at page 8, lines 6-8). Furthermore, note that Karlsson teaches “an amount of an aqueous base sufficient to provide a final pH of the composition in the range of about 2 to about 6” (see Karlsson at page 15, lines 13-14). In other words, the concentration amount of an aqueous base such as potassium hydroxide is a result-effective variable that will be dependent upon the resultant pH of the final formulation such that it complies with regulatory requirements (see Karlsson at page 3, lines 31-37). The functional purpose of sodium hydroxide or potassium hydroxide is to serve as a pH balancer/adjuster/buffer.

In response to Applicant’s argument (addressing page 9 of the remarks) that “Contrary to the action’s contentions, based on the teachings of Karlsson, one of skill in the art would be discouraged from using greater than 5% of aqueous base because Karlsson teaches a small amount being used, specifically in an amount of about 2% to about 5%”, this argument is not persuasive because the MPEP at 2144.05 (III)(B) states that:
B.    Showing That the Prior Art Teaches Away
A prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention. 
Teaching away was not established in In re Geisler. (Applicant argued that the prior art taught away from use of a protective layer for a reflective article having a thickness within the claimed range of "50 to 100 Angstroms." Specifically, a patent to Zehender, which was relied upon to reject applicant’s claim, included a statement that the thickness of the protective layer "should be not less than about [100 Angstroms]." The court held that the patent did not teach away from the claimed invention. "Zehender suggests that there are benefits to be derived from keeping the protective layer as thin as possible, consistent with achieving adequate protection. A thinner coating reduces light absorption and minimizes manufacturing time and expense. Thus, while Zehender expresses a preference for a thicker protective layer of 200-300 Angstroms, at the same time it provides the motivation for one of ordinary skill in the art to focus on thickness levels at the bottom of Zehender’s ‘suitable’ range- about 100 Angstroms- and to explore thickness levels below that range. The statement in Zehender that ‘[i]n general, the thickness of the protective layer should be not less than about [100 Angstroms]’ falls far short of the kind of teaching that would discourage one of skill in the art from fabricating a protective layer of 100 Angstroms or less. [W]e are therefore ‘not convinced that there was a sufficient teaching away in the art to overcome [the] strong case of obviousness’ made out by Zehender."). See MPEP § 2145, subsection X.D., for a discussion of "teaching away" references.
Therefore, although Karlsson teaches a range of about 2-5%, the prior art is not considered to be teaching away or restricted to this range. In other words, one of ordinary skill in the art would not be discouraged from going above 5% in order to optimize the concentration of potassium hydroxide in order to titrate to the necessary pH of the final formulation such that it complies with regulatory requirements.

In response to Applicant’s argument (addressing page 9 of the remarks) that “the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Karlsson as well as a change in the basic principle under which the Karlsson construction was designed to operate, i.e. with a small amount of aqueous base (2% to 5%)”, this argument is not persuasive because merely changing the concentration of the ingredients is not considered to be a substantial reconstruction of the primary reference of Karlsson as the principle objectives and ingredients remain applicable for its intended purpose (MPEP 2143.01). 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653